Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000069
                                                          12-AUG-2014
                                                          12:29 PM



                            SCWC-13-0000069

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                           STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                  vs.

                              IKAIKA REED,
                    Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000069; CR. NO. 12-1-0899)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Ikaika Reed’s Application

for Writ of Certiorari filed on July 2, 2014, is hereby accepted

and will be scheduled for oral argument.      The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:    Honolulu, Hawai#i, August 12, 2014.

Craig W. Jerome                 /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
Sonja P. McCullen
for respondent                  /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson